Case 7:18-cv-08958-JCM Document 86 Filed 12/11/20 Page 1of1

Coy CB ewes VOI joe

Chi 77 Vincent L, Briccetti

 

 

 

 

 

UNITED STATES DISTRICT COURT i
SOUTHERN DISTRICT OF NEW YORK
x
MELBOURNE RIDGE, JR.,
Plaintiff, .
ORDER d wen secant
18 CV S9S8-EVB)}I PP |
MICHAEL G. DAVIS; EMMANUEL LEON- © : BOCK NE |
MARTINEZ; YERMIA SOLOMON; DAVID © : LECT! 0 TALLY LED)
A. LINDSAY; and DILLON A. OTTINO, ; BOC nn py -|
Defendants DAT | Dy pa |
— xX Loven en CCUM ATI ea —

Due to logistical problems at Downstate Correctional Facility, the Court was unable to hold
the status conference scheduled for today, Thursday, December 10, 2020. Accordingly, the status
conference is adjourned to January 11, 2021, at 10:00 a.m. Counsel and pro se plaintiff shall
attend the conference by calling the following number and entering the access code when requested:

Dial-In Number: (888) 363-4749 (toll free) or (215) 446-3662
Access Code: 1703567

It is the responsibility of defense counsel to make prior arrangements with the appropriate

facility to have plaintiff available by telephone.

Chambers will mail a copy of this Order to plaintiff at the address on the docket.

Dated: December 10, 2020
White Plains, NY

SO ORDE

Vincent L. Briccetti
United States District Judge

 
